[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                    FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 06-15081
                                                              January 18, 2007
                         Non-Argument Calendar             THOMAS K. KAHN
                       ________________________                CLERK

                           D. C. Docket Nos.
                   05-00345-CV-F-S & 03-12288-WRS

In Re: CULVERHOUSE, INC.,
d.b.a. Alabama Trucking,

                                                             Debtor.
__________________________________________________________________

CULVERHOUSE, INC.,

                                                               Plaintiff-Appellee,

                                  versus

ALABAMA DEPARTMENT OF REVENUE,

                                                         Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      _________________________

                            (January 18, 2007)

Before TJOFLAT, CARNES and HULL, Circuit Judges.

PER CURIAM:
      The sole issue in this bankruptcy appeal is whether Alabama’s motor vehicle

excise tax applies to vehicles that an Alabama company exerts control over but

which are located and first used in another state. It is an issue of Alabama law. In

Fleming Foods of Alabama, Inc. v. Department of Revenue, 648 So. 2d 577 (Ala.

1994), the Alabama Supreme Court stated that: “a use tax is not a tax on revenues

generated from carrying on interstate business . . . but is an excise tax imposed

upon the privilege of storing, using, or otherwise consuming tangible personal

property purchased at retail outside the state and domiciled in the state.” Id. at 579

(emphasis added). Given the plain meaning of those words, we agree with the

district court that the tax is not applicable to the vehicles at issue in this case. The

arguments of the Department of Revenue to the contrary are adequately answered

in the district court’s thorough and well-reasoned memorandum opinion and order.

Culverhouse, Inc. v. Ala. Dep’t of Revenue (In re Culverhouse, Inc.), ___ F. Supp.

2d ___, 2006 WL 2456275 (M.D. Ala. Aug. 22, 2006).

      AFFIRMED.




                                            2